Citation Nr: 1043629	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  10-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to November 
1944.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In September 2010, the Veteran was afforded a hearing before 
undersigned, who is rendering the determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
transcript of that hearing has been included the claims folder.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 2008, the RO 
determined that new and material evidence had not been received 
to reopen the claim for service connection for asbestosis.  

2.  The evidence received since the RO's December 2008 decision 
was not previously of record, is not cumulative of other evidence 
of record, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's December 2008 denial of service connection for 
asbestosis is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has not been received since the 
RO's December 2008 decision; the claim for service connection for 
asbestosis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been 
presented to reopen a claim of entitlement to service connection 
for asbestosis.  During his hearing, held in September 2010, he 
testified that he was exposed to asbestos while shoveling coal 
into furnaces that were wrapped in asbestos, as well as 
surrounding pipes, during basic training at Fort Bragg.  He 
stated that he did this about two hours a week, for about four 
months.  He has submitted a photograph of himself standing in 
uniform, in front of a barracks, a statement from his brother, in 
which his brother asserts that the Veteran was stationed at Ft. 
Bragg in the winter of 1942, and asbestos surveys from the Army 
Corps of Engineers for three buildings at Ft. Bragg that were in 
use during World War II.  

In June 2003, the RO denied a claim for service connection for 
asbestosis.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 
C.F.R. § 20.1104 (2010).  In final and unappealed decisions, 
dated in August and December of 2008, the RO determined that new 
and material evidence had not been presented to reopen the claim 
for service connection for asbestosis.  

In April 2009, the Veteran again filed to reopen his claim.  In 
June 2009, the RO determined that new and material evidence had 
not been presented.  The Veteran has appealed.  

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim. New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of this claim was in December 
2008.  Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the habitual 
inhalation of irritant mineral or metallic particles."  McGinty 
v. Brown, 4 Vet. App. 428, 429 (1993).  

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities resulting asbestos exposure.  The 
date of this amended material is December 13, 2005.  The Court 
has held that VA must analyze an appellant's claim for service 
connection for asbestosis or asbestos-related disabilities under 
the appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id. at 
Subsection (a).  Some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation 
of asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).   

The evidence of record at the time of the RO's December 2008 
decision included the Veteran's service treatment reports, which 
consisted of hospitalization reports covering treatment for petit 
mal epilepsy in October 1944.  These reports included a chest X-
ray report which contained diagnoses noting pulmonary 
tuberculosis that was characterized as "minimal," "stable," 
"healed and complex," and "not disqualifying."  This X-ray 
report also contained a diagnosis of "no evidence of any active 
parenchymal disease of the lungs."  

As for the post-service medical evidence, a VA hospital report, 
dated in March 1955, showed treatment for low back pain.  These 
reports noted that a chest X-ray was essentially normal, except 
for a small, emphysematous bleb in the left apex.  VA progress 
notes, dated between 1979 and 2008, showed that he was noted to 
have emphysema as early as 1980, and chronic obstructive 
pulmonary disease (COPD) as early as 1987.  A 1987 VA hospital 
report contained diagnoses of "chest pain of uncertain cause," 
and "habituation to cigarette smoking."  A private chest X-ray 
report from R.B.L., M.D., dated in December 1999, contained a 
summary noting, "Interstitial fibrosis at the lung base typical 
of previous asbestos exposure indicating asbestosis."  VA 
progress notes, dated thereafter, noted COPD and possible 
asbestosis, as well as a history of smoking.  See e.g., May 2000 
report (noting a history of smoking for 37 years, one pack per 
day until 1968).  A VA epilepsy examination report, dated in 
February 2003, contained a diagnosis of interstitial fibrosis, 
and noted that although the Veteran alleged that he had been 
exposed to asbestos, that the examiner found no documentation in 
his C-file.  A July 2008 report noted that an X-ray and CT 
(computerized tomography) of the chest had been done; the 
impression noted bilateral ILD (interstitial lung disease) with 
asbestos history, and IPF (interstitial pulmonary fibrosis).  An 
associated pulmonary function test (PFT) contained an impression 
noting lung volume measurements suggestive of mild restriction, 
and that, "Overall, the pulmonary function test is compatible 
with a restrictive disorder like asbestosis."  

A report from the National Personnel Records Center (NPRC), dated 
in May 2003, stated that any records pertaining to asbestos 
exposure for the Veteran were "fire-related" (i.e., not 
available).  In a memorandum, dated in August 2008, the RO 
determined that asbestos exposure records were unavailable.  See 
38 C.F.R. § 3.159(e).  

In written statements, the Veteran had asserted that he was 
exposed to furnaces that were wrapped in asbestos during duty 
shoveling coal, during basic training at Fort Bragg, and that he 
went to sick bay, but that the doctor didn't find anything wrong.  
See e.g., Veteran's statements, received in March 2002 and April 
2003.  

At the time of the December 2008 RO decision, there was some 
evidence of asbestosis, but no evidence of asbestosis treatment 
during service, no independent evidence of exposure to asbestosis 
during service, and no competent evidence to show that asbestosis 
was related to the Veteran's service.  

Evidence received since the December 2008 RO decision consists of 
VA reports, dated between 2008 and 2010.  Some of these reports 
were of record at the time of the RO's December 2008 decision, 
and are duplicative.  The evidence which is not duplicative shows 
that the Veteran primarily received treatment for symptoms that 
are not related to the issue on appeal, with ancillary notations 
of COPD and asbestosis.  A May 2008 VA chest X-ray report 
contains an impression noting that a differential diagnosis would 
include progression of pulmonary interstitial fibrotic disease as 
well as underlying bibasilar inflammatory pneumonitis, and that 
obstructive pulmonary disease findings are seen.  

This evidence that was not of record at the time of the RO's 
December 2008 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material.  In this case, none of the 
submitted evidence is dated prior to 2008, which is about 63 
years after separation from service.  None of this is competent 
evidence to show that the Veteran has asbestosis that is related 
to his service.  In reaching this decision, the Board has 
considered the January 2010 asbestos surveys submitted by the 
Veteran, which indicate that all three of the buildings surveyed 
were built in 1941, and that in each case there was some asbestos 
found in various building materials.  However, the Veteran does 
not assert that he served in any of the buildings that were 
surveyed (in this regard, the Veteran's brother's September 2010 
statement asserts that the Veteran was in "Barracks No. [redacted]
[redacted]").  Furthermore, the surveys do not indicate that any of 
the buildings were used as barracks during World War II, and two 
of the surveys state that the buildings had undergone "major 
renovations."  In summary, this evidence is general in nature, 
and nonspecific to the appellant's case.  It does not show 
asbestos exposure during service to such a degree of certainty 
that it is found to be sufficiently probative of "an 
unestablished fact necessary to substantiate the claim" such that 
it raises a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156; see also Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010).  The Veteran's brother's 
statement, and the photograph submitted by the Veteran, similarly 
are not sufficiently probative of "an unestablished fact 
necessary to substantiate the claim" such that they raise a 
reasonable possibility of substantiating the claim.  

The only other pertinent evidence received since the December 
2008 denial of the claim consists of oral and written testimony 
from the Veteran.  The Veteran's own testimony and assertions as 
to a causal connection between the claimed condition and his 
service are duplicative and not new and material.  Hickson v. 
West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108.").  As no competent evidence of an association 
between any asbestosis that the Veteran may currently have and 
his active duty has been received since December 2008, the Board 
finds that the additional evidence is not both new and material 
and does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  The claim is therefore not reopened.  

Because the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  





II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

It does not appear that the Veteran was ever sent a VCAA letter 
in association with his claim.  Recent court decisions indicate 
that when VA fails to furnish information that is necessary to 
substantiate the claim ("Type One error"), such error is presumed 
prejudicial, and requires reversal unless VA can show that the 
error did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law. Although not 
specifically discussed, some other possible circumstances that 
could demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that VA 
has obtained all relevant evidence.  Id. 

In this case, the Board finds that any notice error did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  In this regard, the Veteran has been 
provided a meaningful opportunity to participate effectively in 
the processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which he 
has done, and he addressed the issue at a hearing in September 
2010.  His claim has previously been denied on three separate 
occasions.  In addition, a review of the appellant's submissions, 
received since he filed his claim, indicates an accurate 
understanding of the issue on appeal.  These actions indicate 
actual knowledge on the part of the claimant, and that a 
reasonable person could be expected to understand from the notice 
what was needed.  Id.  The Board therefore finds that no 
prejudice to the Veteran will result from proceeding with 
adjudication without additional notice or process.  Furthermore, 
as discussed below, it appears that VA has obtained all relevant 
evidence.  

The RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issue on appeal have been obtained and 
are associated with the Veteran's claims file.  The RO has 
obtained the Veteran's available service treatment reports, and 
his VA and non-VA medical records.  As the Board has determined 
that new and material evidence has not been presented, a remand 
for an examination and/or an etiological opinion is not required 
to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened).  The Board therefore concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

New and material evidence not having been submitted, the claim 
for service connection for asbestosis is not reopened.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


